 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 53 
In the House of Representatives, U. S.,

January 14, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 384) to reform the Troubled Assets Relief Program of the Secretary of the Treasury and ensure accountability under such Program. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 384) to reform the Troubled Assets Relief Program of the Secretary of the Treasury and ensure accountability under such Program. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 of rule XXI. General debate shall be confined to the bill and shall not exceed 2 hours equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services. After general debate, the Committee of the Whole shall rise without motion. No further consideration of the bill shall be in order except pursuant to a subsequent order of the House. 
 
Lorraine C. Miller,Clerk.
